Opinion issued September 18, 2012.




                                       In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                               NO. 01-12-00877-CV
                             ———————————
                       IN RE JOHN MYUNG, RELATOR



            Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      By petition of writ of mandamus, relator, Dr. John Myung, challenges the
trial court’s order compelling his oral deposition.1

      We deny the petition for writ of mandamus and dismiss the motion for

temporary relief as moot.



1
 The underlying case is Curocom Energy LLC v. Woolim Resources Development
Company, LTD, et al., No. 2009-06630, in the 165th District Court of Harris
County, Texas, the Honorable Josefina Rendon presiding.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2